DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim(s) 5-6 have been cancelled.
Response to Arguments
Applicant's arguments(hereinafter “arguments”) filed 8/8/2022 have been fully considered but they are not persuasive. Additionally, applicant’s arguments with respect to claim(s) 1-4 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. At the outset, it is noted that the arguments include analysis/discussion on the “Dusija” reference. The Office action dated 2/8/2022, which presumably the arguments are a response to, does not include any reference at all about the Dusija reference; no claim rejection or objection, or anything at all of any kind is based on any teachings the Dusija reference may include. It would seem the inclusion in the arguments of analysis/discussion of the Dusija reference is an attempt to preemptively disqualify such reference from being considered in any claim rejection/objection as teachings any obviating or anticipating subject mater that may potentially be claimed, be claimed in the future. The arguments on page 16 expressly submit: “Applicant believes that Dusiji, taken alone or in combination with any cited reference, does not anticipate or render obvious any of the currently amended claims.” (emphasis added) Thus, it would seem the arguments have already unilaterally and preemptively decided that the Dusija reference, a reference not cited at all in any prior Office action, is henceforth disqualified even in combination with any cited reference, presumably even reference that may cited down the road along prosecution of the instant Application. This cannot be. 
Moreover, in traversing the rejection to claim 1, at least based on the actual references cited in the prior Office action, the arguments on page 4 submit: “Further, there is no indication that the remapping of the physical address space will be from a memory element having a relatively lower endurance in another memory element to that another memory element.” Firstly, “remapping of the physical address space will be from a memory element having a relatively lower endurance in another memory element to that another memory element,” makes absolutely no sense whatever. An attempt to summarize this sentence between quotation marks is as follows: remapping … from a memory element … in another memory element to that another memory element. If this makes sense, an invitation is made herein for a response explaining its meaning. Secondly, even if the sentence above between quotation marks makes sense, and this is not conceded at all, Whether the alleged “remapping” -the claim includes mapping- is from memory having a relatively lower endurance, the claim as amended dated 8/8/2022 does not make such requirement. There is no clam at all of remapping from memory having lower endurance. It would seem the arguments would like the impermissible importation of subject matter from the specification into the claim. (2111 MPEP) If this subject matter is important to the invention, and provided it does find support in the specification, such subject matter is invited to be made part of the claims. 
Furthermore, the arguments on page 4 also submit: “The Gorobets reference does not disclose or suggest a remapping operation wherein the remapping operation is for the purpose of improving the endurance. Rather, all that the Gorobets reference does is remap for wearability in accordance with a wearability algorithm.” Whether the Gorobets reference all it does is remapping wearability according to a wearability algorithm, is merely an allegation, one without weight since the invention as claimed does not concern such allegation. However, on whether the Gorobets reference teaches remapping for the purpose of improving endurance, this has already been addressed in the prior Office action, and as found in at least paragraphs [0152-0154]: “The result is a limited effective lifetime of the memory cells; that is, memory cell eventual fail to operate properly, usually failing to program or erase properly… To account for this, memory devices frequently employ defect management procedure and remap defective elements at the cell, sectors, block, or other structural level.” (emphasis added)
The prior Office action dated 2/8/2022 includes nonstatutory double patenting claim rejections. The arguments provide, it would seem, no response of any kind to these claim rejections. Absence of any relevant response in the arguments does not make such double patenting claim rejections conveniently go away. The double patenting claim rejection is thus maintained and set forth below in this Office action.
In regard to newly introduced claim limitations  dated 8/8/2022:
a bank of nonvolitile memory, including: a plurality of MLC memory modules, each including at least one MLC nonvolatile memory element[[;]], and at least one SLC memory module including at least one SLC nonvolatile memory element (As found in at least FIG. 15, at least paragraphs [0090], [0135] in the teachings of Gorobets: the memory 200 is organized into blocks; and that 200 is partitioned into MLC modules an LSC memory modules (SLC is described as binary mode cells; also refer to [0108]). 
the controller controlling access of the MLC and SLC nonvolatile memory elements and the random access volatile memory elements for storage of data therein, the controller, in at least a Write access operation to a given one of the MLC nonvolatile memory elements in an associated MLC memory module, operable to store data in the given one of the MLC nonvolatile memory elements and retain such stored data in the random access volatile memory (While the teachings of Gorobets as modified may not expressly teach the claimed limitation above, US Patent No. 8516172 to Karamcheti et al. (“Karamcheti”) and/or US Publication No. 20100318879 to Yu (“Yu”), in relevant and complementary manner at the very least obviate such claim limitation; Karamcheti in at least FIG. 7 and at least Column 3, lines 28-41; and Yu in at least paragraph [0057] and at least FIGS. 2, 4-6).
the controller performing a data integrity test on stored data in the given one of the MLC nonvolatile memory elements in the associated one of the MLC memory modules after at least a Write access operation performed thereon by comparing the stored data to the retained data in the random access volatile memory (While the teachings of Gorobets as modified may not expressly teach the claimed limitation above, obviating such claim limitation, CN 101739312 A to Kawaguchi (“Kawaguchi”) provides in at least claims 1 and 5: backup data temporarily stored in the volatile memory, keeps the erased area as the backup data in the flash memory, the erased area has no data, and the backup data is written in the erased area … backing up the backup data newly stored in the said non-volatile memory with recently written in the destination address data comparing the newly storing backup data than the most recently written backup data updating, if the backup data of the most recently written and the newly storing backup data is inconsistent, then the newly storing backup data from the erased area start address is written in the erased area; and the updating destination address and the start address of the erased area).
wherein a failure of the data integrity test performed by the controller results in a remapping of the address space to a different physical range of addresses and transfer of data corresponding to the stored data to those remapped physical addresses from those determined to have failed the data integrity test to achieve enhanced endurance (While the teachings of Gorobets as modified may not expressly teach the claimed limitation above, obviating such claim limitation, US Publication No. 20110099460 to Dusija et al. (“Dusija”) provides in at least paragraphs [0109], [0111-0112], [0116-0117], [0119-0124]).
Claim Objections
Claim(s) 1 is objected to because of the following:  it is claimed, in part: “the controller controlling access of the MLC and SLC nonvolatile memory elements and the random access volatile memory elements for storage of data therein, the controller, in at least a Write access operation to a given one of the MLC nonvolatile memory elements in an associated MLC memory module, operable to store data in the given one of the MLC nonvolatile memory elements and retain such stored data in the random access volatile memory.”  (emphasis added) However, there is no apparatus, step, function or method that previously or afterwards provides that data is previously stored, written or programmed in the random access volatile memory for such non-existing data to be somehow retained in such volatile memory. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4 and 7-9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Publication No. 20100172179 to Gorobets et al. (“Gorobets”) in view of Publication: “Design Tradeoffs in a Flash Translation Layer” to Goodson et al. (“Goodson”), further in view of US Patent No. 8516172 to Karamcheti et al. (“Karamcheti”) and/or US Publication No. 20100318879 to Yu (“Yu”), and further in view of CN 101739312 A to Kawaguchi (“Kawaguchi”), and further in view of US Publication No. 20110099460 to Dusija et al. (“Dusija”)
As to claim 1, Gorobets teaches substantially the claimed invention, including: A system for storing data (As found in at least FIGS. 1, 8, 12, 15, 20) comprising: memory space containing volatile memory space and nonvolatile memory space (As found in at least FIG. 15: volatile Cache RAM 102, and nonvolatile memory 200), wherein the nonvolatile memory space includes both multilevel cell (MLC) space and single level cell (SLC) space (As found in at least FIG. 15, MLC 202 and SLC binary cache 204; further, as found in at least [0129]: binary cache configured as one bit of data in each cell); at least one controller to operate memory elements and associated memory space (As found in at least FIGS. 8 and 15, controller 300 or unnumbered “Controller” in FIG. 15 to operate memory 200); at least one MLC nonvolatile memory element; at least one SLC nonvolatile memory element (As found in at least FIGS. 15, 20 and [0129]: 202 and or 2003 including at least one MLC, while 204 and or 2001 including at least one SLC); at least one random access volatile memory element (As found in at least FIG. 15: 102); wherein the at least one controller maintain an address table in one or more of the memory elements (As found in at least FIGS. 8 and 15, and as found in at least [0096]); and wherein the address table maps logical and physical addresses adaptable to the system (As found in at least [0096]), wherein the mapping is performed as necessitated by the system to maximize lifetime, and wherein the mapping maps blocks, pages, or bytes of data in either volatile or nonvolatile, or both, memories (As found in at least [0152-0154]: mapping defective elements at the cell, sectors, block, or other structural level; lifetime increase by means of spare block management usage).
While Gorobets may not expressly teach an FTL flash translation layer,
Goodson, relevantly and complementarily, teaches and documents the purpose and motivation for using FTL for flash memory devices (As set, for example, on the title itself: Design tradeoffs in a flash translation layer, and as found in §§ 1-2: providing purpose of flash translation layer).
Section (3) above in this Office action is incorporated herein fully and completely, and made part of the claim rejection.
Gorobets and Goodso and Karamcheti  and Yu and Kawaguchi and Dusija  are analogous art because they are from the same filed of endeavor regarding memory devices that may include nonvolatile memory.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Gorobets as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Goodson and Karamcheti  and Yu and Kawaguchi and Dusija also as set forth in this Office action and as found in the reference.  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Goodson to the teachings of Gorobets such that an FTL (as explained by Goodson) is used with the flash device taught by Gorobets for the purpose of allowing the files system of the flash memory device to maintain the block interface of the disk without sacrificing the tighter integration and control over how the flash is managed and because it hides the complexity of the flash by providing a logical block interface for the flash device. Moreover, volatile memory, including cache memory, typically has a fast operation and is used to collect data fast, data that may in turn be stored in non-volatile memory for further processing; it is an obvious advantage that data written in volatile memory and its copy written in non-volatile memory be one and the same; circuits and methods to compare the two are well-known, well-understood in the art. 
Therefore, it would have been obvious to combine Gorobets with Goodson and Karamcheti  and Yu and Kawaguchi and Dusija to make the above modification.  
As claim(s) 2 and 9, Gorobets et al. explain that flash memory is most commonly provided in the form of a memory card (i.e., module or standalone unit as claimed) or a flash drive (i.e., module or standalone unit or hard drive, as claimed) (see background 4] [0015]). Because Gorobets et al. embodiments involve flash memory, the provisions of being a module, standalone device or hard drive, as Claimed, are met.
As to claim 3, Gorobets et al. teach at least one of the volatile or nonvolatile memories are embedded in the at least one controller (see Fig. 15 volatile Cache (RAM) 102 is embedded within Controller).
As to claim 4, Gorobets et al. teaches the nonvolatile memory (Figs. 15 MLC Memory) is flash memory because the device is a flash memory device (see 4] [0135]; see also, Fig. 15, which labels the memory device as a “Flash Memory Device”).
As claim(s) 7 and 8, although Gorobets et al. teach the volatile memory (Fig. 15 Cache (RAM) 102), they are silent with respect to the specific type of volatile memory— whether DRAM or SRAM as claimed. Gorobets et al. does not mention or show any aspects of the type of volatile memory employed
OFFICIAL NOTICE is taken that DRAM and SRAM are volatile memory types that have been frequently used as volatile memory in computer systems, and these two types of volatile memory are obvious variants and their tradeoffs are well-documented in the prior art. For example, although SRAM is faster than DRAM, SRAM requires more components per cell because typical prior art CMOS SRAM cell involve six transistors (6T-SRAM), whereas the counterpart typical DRAM cell requires one transistor and one capacitor (1T1C). DRAM, however, has been well-established in the industry as a main memory for computing systems. The real estate required per cell is smaller than that for SRAM, meaning more storage capacity at cheaper cost. The tradeoff is that DRAM must include refresh circuitry to account for decay rate of the capacitors. Although SRAM is typically used for cache memory, DRAM is often employed as well.
It would have obvious to one of ordinary skill in the art before the invention use DRAM or SRAM for the volatile memory as claimed because of the reasons discussed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-4 and 7-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-12 of U.S. Patent No. 10950300. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obviated by the patented claims. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over (in a non-statutory double patent rejection) the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Bercl, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). Ely Lilly and Co. v Bar Laboratories, Inc., United States Court of Appeals for the Federal Circuit, on petition for rehearing en banc (decided: May 30, 2001). Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application claim obvious common subject matter, wherein the claims of the instant Application and broader renderings of the Patent claims, in brief and saliently: a system for storing data comprising: memory space containing volatile memory space and nonvolatile memory space, wherein the nonvolatile memory space includes both multilevel cell (MLC) space and single level cell (SLC) space; at least one controller to operate memory elements and associated memory space; at least one MLC nonvolatile memory element; at least one SLC nonvolatile memory element; at least one random access volatile memory element; an FTL flash translation layer, wherein the at least one controller, or FTL, or a combination of both maintain an address table in one or more of the memory elements; and wherein the address table maps logical and physical addresses adaptable to the system, wherein the mapping is performed as necessitated by the system to maximize lifetime, and wherein the mapping maps blocks, pages, or bytes of data in either volatile or nonvolatile, or both, memories. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827